DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12, in the reply filed on October 19, 2022 is acknowledged. Claims 13-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. § 103 as being unpatentable over Do et al. (US 2018/0241033 A1), hereinafter “Do.”
Regarding claim 1, Do teaches a negative electrode comprising:
	a first electroactive material comprising silicon-containing particles, in this case an electroactive particle that comprises silicon (¶ [0046]), having an average particle diameter of at least about 1 micrometer, in this case the electroactive particle may range in size from 5 nm to 3 μm (¶ [0075]);
	an electrically conductive material comprising graphene nanoplatelets, in this case graphene nanoplatelets coat the silicon electroactive material (¶ [0066]); and
	a polymeric binder comprising at least one of polyacrylic acid, carbomethoxy cellulose, and others (¶ [0094]).
	Applicant is reminded that a prima facie case of obviousness exists in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art. M.P.E.P. § 2144.05. Here, one having ordinary skill in the art would have understood that making the average particle diameter of the first electroactive material to be at least 1 micrometer would have yielded the predictable result of a suitable negative electrode active material for a lithium ion battery (see, e.g. ¶ [0037]). Therefore, it would have been obvious to have made the average particle diameter to be at least 1 micrometer.
Regarding claim 2, Do further teaches that:
	the silicon containing particles have an average particle diameter of about 1 micrometer to 15 micrometers, in this case 5 nm to 3 μm (¶ [0075]); and
	the graphene nanoplatelets have a thickness of less than 100 nm, in this case 0.34 nm to 50 nm (¶ [0019]).
	As discussed in the rejection of claim 1, above, a prima facie case of obviousness exists in the case of overlapping ranges. Here, one having ordinary skill in the art would have understood that making the average particle diameter of the first electroactive material to be about 1 micrometer to 15 micrometers and the graphene nanoplatelet thickness to be less than 100 nm would have yielded the predictable result of a suitable negative electrode active material for a lithium ion battery (see, e.g. ¶ [0037]). Therefore, it would have been obvious to have made the average particle diameter to be at least about 1 micrometer to 15 micrometers and the graphene nanoplatelet thickness to be less than 100 nm.
Regarding claim 3, Do further teaches that the silicon-containing particles comprise silicon (¶ [0046]).
Regarding claim 4, Do further teaches that the electrically conductive material further comprises carbon black, acetylene black, carbon nanotube, carbon fiber, and others (¶ [0029]).
Regarding claim 5, Do further teaches that:
	the first electroactive material is present in the negative electrode in an amount of about 60 wt% to about 95 wt%, in this case 30 wt% to 70 wt% (¶ [0026]);
	the electrically conductive material is present in an amount of 2 wt% to about 20 wt% (¶ [0033]); and
	the polymeric binder is present in an amount of 3 wt% to 20 wt% (¶ [0033]).
	As discussed in the rejection of claim 1, above, a prima facie case of obviousness exists in the case of overlapping ranges. Here, one having ordinary skill in the art would have understood that making the amount of the first electroactive material to be 60 wt% to 95 wt% would have yielded a functional negative electrode for a lithium ion battery. Therefore, it would have been obvious to have made the of first electroactive material present in the negative electrode to be 60 wt% to about 95 wt%.
Claims 6-12 are rejected under 35 U.S.C. § 103 as being unpatentable over Do in view of Lau et al. (US 2018/0013135 A1), hereinafter “Lau.”
Regarding claim 6, Do teaches an electrochemical cell comprising:
	a negative electrode, in this case an anode (¶ [0096]), comprising:
	a first electroactive material comprising silicon-containing particles, in this case an electroactive particle that comprises silicon (¶ [0046]), having an average particle diameter of at least about 1 micrometer, in this case the electroactive particle may range in size from 5 nm to 3 μm (¶ [0075]);
	an electrically conductive material comprising graphene nanoplatelets, in this case graphene nanoplatelets coat the silicon electroactive material (¶ [0066]);
	a polymeric binder comprising at least one of polyacrylic acid, carbomethoxy cellulose, and others (¶ [0094]);
	a positive electrode, wherein the positive electrode is spaced apart from the negative electrode, in this case a cathode (¶ [0096]);
	a porous separator disposed between the confronting surface of the negative electrode and the positive electrode (¶ [0096] & [0098]); and
	a liquid electrolyte infiltrating the negative electrode, positive electrode, and porous separator (¶ [0096] & [0099]).
	As discussed in the rejection of claim 1, above, a prima facie case of obviousness exists in the case of overlapping ranges. Here, one having ordinary skill in the art would have understood that making the average particle diameter of the first electroactive material to be at least 1 micrometer would have yielded the predictable result of a suitable negative electrode active material for a lithium ion battery (see, e.g. ¶ [0037]). Therefore, it would have been obvious to have made the average particle diameter to be at least 1 micrometer.
	Do is silent as to the positive electrode active material. However, Lau teaches a positive electrode comprising an electroactive material (¶ [0040]-[0041]). One having ordinary skill in the art would have realized that such a second electroactive material would have been necessary to facilitate electrochemical cell operation. Therefore, it would have been obvious to have included a second electroactive material in the positive electrode in order to facilitate electrochemical cell operation.
Regarding claim 7, Do further teaches that:
	the silicon containing particles have an average particle diameter of about 1 micrometer to 15 micrometers, in this case 5 nm to 3 μm (¶ [0075]); and
	the graphene nanoplatelets have a thickness of less than 100 nm, in this case 0.34 nm to 50 nm (¶ [0019]).
	As discussed in the rejection of claim 1, above, a prima facie case of obviousness exists in the case of overlapping ranges. Here, one having ordinary skill in the art would have understood that making the average particle diameter of the first electroactive material to be about 1 micrometer to 15 micrometers and the graphene nanoplatelet thickness to be less than 100 nm would have yielded the predictable result of a suitable negative electrode active material for a lithium ion battery (see, e.g. ¶ [0037]). Therefore, it would have been obvious to have made the average particle diameter to be at least about 1 micrometer to 15 micrometers and the graphene nanoplatelet thickness to be less than 100 nm.
Regarding claim 8, Do further teaches that the silicon-containing particles comprise silicon (¶ [0046]).
Regarding claim 9, Do further teaches that the electrically conductive material further comprises carbon black, acetylene black, carbon nanotube, carbon fiber, and others (¶ [0029]).
Regarding claim 10, Do further teaches that:
	the first electroactive material is present in the negative electrode in an amount of about 60 wt% to about 95 wt%, in this case 30 wt% to 70 wt% (¶ [0026]);
	the electrically conductive material is present in an amount of 2 wt% to about 20 wt% (¶ [0033]); and
	the polymeric binder is present in an amount of 3 wt% to 20 wt% (¶ [0033]).
	As discussed in the rejection of claim 1, above, a prima facie case of obviousness exists in the case of overlapping ranges. Here, one having ordinary skill in the art would have understood that making the amount of the first electroactive material to be 60 wt% to 95 wt% would have yielded a functional negative electrode for a lithium ion battery. Therefore, it would have been obvious to have made the of first electroactive material present in the negative electrode to be 60 wt% to about 95 wt%.
Regarding claim 11, Do is silent as to the second electroactive material. However, Lau teaches the second electroactive material as discussed in the rejection of claim 6, above, and further teaches that it is selected from LiFePO4, LiMn2O4, sulfur, and others (¶ [0040]-[0041]). One having ordinary skill in the art would have realized that including such a second electroactive material would have been necessary to facilitate electrochemical cell operation. Therefore, it would have been obvious to have included a second electroactive material selected from LiFePO4, LiMn2O4, sulfur, and others in the positive electrode in order to facilitate electrochemical cell operation.
Regarding claim 12, Do and Lau are silent as to the ratio of negative electrode capacity for lithium to that of the positive electrode. However, Since Do and Lau teach the same electroactive materials as those claimed, the resulting electrochemical cell would possess the same ratio.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J CHMIELECKI whose telephone number is (571)272-7641. The examiner can normally be reached M-F 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J. CHMIELECKI/Primary Examiner, Art Unit 1729

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729